Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 2 has been cancelled and claims 17-21 have been added as new claims. Therefore, Claims 1, 3-21 are pending in this Application.

Response to Amendments/Remarks
The amendments overcome the objections to the drawings and specification. 
Applicant’s argument/remarks, on page 15, with respect to rejections to claims 1-16 under 35 USC § 112(b) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112 have been withdrawn. The amendments overcome the rejections. 
Applicant’s argument/remarks, on page 15, with respect to rejections to the claims under 35 USC § 103(a) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 103(a) have been withdrawn. The amendments overcome the rejections. 
Applicant’s argument/remarks, on page 15-19, with respect to rejections to the claims under 35 USC § 101 have been fully considered but they are not persuasive. Therefore, rejections to the claims under 35 USC § 101 have been maintained.. 
On page 16-19, the applicant argues that:
	“page 16 the below bolded features of amended claim 1 constitute additional elements.
1. (Currently Amended) A method for detecting a fault in a grid having distributed energy sources, the grid including at least one AC power source provided by a public grid, the at least one AC power source being coupled to multiple parallel circuits connected in parallel, each of the multiple parallel circuits including multiple parallel branches, each of the multiple parallel branches being respectively connected to at least one of a load or a DC power source”. “page 17 Applicants respectfully disagree at least because the features alleged by the Examiner to be directed to an abstract idea integrate the alleged abstract idea into a practical application”. “page 18 …Therefore, claim 1, as a whole, is directed to improved devices and methods for fault detection in power systems including distributed power sources that at least reduce the risk of damage to a power system circuit (see, e.g., paragraphs of the application as originally filed). The Examiner respectfully disagrees with the Applicant. 
	The MPEP recites 2106.05 (h) “Examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception include:
	“vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
	The current claimed invention is about collecting data and analyzing the data for determining a fault linked to a grid environment.  The Applicant cites paragraphs [0037], [0038], [0048], [0068] to show improvement of devices based on the Abstract idea. The improvement in a system has to be recited in the claims and not in the disclosure.  
	One paragraph in the original disclosure recites 0046 “…Through step S2, we can only determine that a fault has occurred in a first region where one or more parallel circuits are located, but cannot locate the specific position of the specific fault, and
cannot identify the specific type of the fault; in particular it is necessary to determine whether it is a blind point fault, and exclude the risk associated with a blind point fault.
Since the branch connections of the parallel circuits are fixed, the present invention is able to determine all points in the parallel circuits where a fault might occur, and collect
Currents”, step 2 corresponds to the Abstract idea of the claims e.g. the determination of the fault based on the collection and comparison. Thus, Step S2 does not solve the problem sought in this invention.   
	Paragraph [0047-48] further recites “…Finally, a step S4 is performed: when the current value of any one of the second collection points is greater than a second fault current threshold, the protection device of the parallel branch where the second  collection point in question is located is triggered, wherein the second fault current threshold is less than the first fault current threshold. When the protection devices of all of the parallel branches on which blind spot faults have occurred have been triggered
and created open circuits, the flow of fault current is not split on the parallel branches, therefore the fault current can reach the first fault current threshold at the protection  device close to the first collection point, resulting in triggering to completely solve the problem of blind spot faults on the line”.   

	The independent Claims that include the abstract idea doe not include any of the subject matter of the cited paragraphs. Therefore, it cannot be suggested or concluded that the abstract idea is integrated in a practical application such as finding more fault locations based on the first fault detected, finding the correct location, determining the correct blind spot based on the abstract idea, and triggering/operating devices to open based on detecting the correct blind spot location and based on the firs fault/abstract idea. 	
	Therefore, the arguments are not persuasive, thus, the rejection is maintained.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
	The claims 1, 6, and 13 recites “collecting a current value of the first collection point and a current direction of the first collection point, determining that a fault has occurred in the multiple parallel circuits based on an input current of the first collection point being greater than an output current of the first collection point, the input current of the first collection point being Iin=IPDgrid+ΣIbranchi, wherein IPDgrid is a first current output from the at least one AC power source to the first collection point, and ΣIbranchi is a sum of one or more second currents output to the first collection point from the multiple parallel circuits, the one or more second currents having a same current direction as the first current, and i being a natural number”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers observation/collection, evaluation/comparing and judgment/fault occurred which are steps that can be easily performed mentally and belong to the group of mental processes abstract idea. Claims 6 and 13 recite a device or controller for performing the steps above. That is other, than reciting a controller or device, nothing in the claim precludes these steps from practically being performed in the human mind. However, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer (see 2106.04III).  Thus, the claims recites a mental process.
	This judicial exception is not integrated into a practical application because the additional elements such as “the grid including at least one AC power source provided by a public grid, the at least one AC power source being coupled to multiple parallel circuits connected in parallel, each of the multiple parallel circuits including multiple parallel branches, each of the multiple parallel branches being respectively connected to at least one of a load or DC power source in claims 1, 6 and 13, are recited in a high level of generality and generally links the judicial exception to a technological environment or field of use such as the grid or grid distribution. Claims 6 and 13 recite the additional elements such as a device and/or controller in claims 6 and 13 for performing the mental steps, and which seem to be computer components such as a computer, are recited in higher level of generality and simply correspond to merely reciting the words “apply it” with the judicial exception to a computer (see 2106.04(d)I, and 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the inventions are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as the grid including at least one AC power source provided by a public grid, the at least one AC power source being coupled to multiple parallel circuits connected in parallel, each of the multiple parallel circuits including multiple parallel branches, each of the multiple parallel branches being respectively connected to at least one of a load and DC power source generally link the use of the judicial exception to the technological environment of a power distribution and its components without an inventive concept as stated by the courts (see MPEP 2106.05h and see 2106.05(h)vi “…limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment… Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”). Furthermore, the additional elements such as device and/or controller represent no more than instructions to apply the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer cannot provide an inventive concept as stated by the courts (see MPEP 2106.05h).
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 3-5, 7-12, and 14-21 depends on claim 1, 6, and 13 respectively and thus, recite the limitations and the abstract ideas of their respective parent claim.	
	Claim 3 further recites “wherein the output current of the first collection point is: Iout=ΣIbranchi, wherein ΣIbranchi is a third current output to the first collection point from the multiple parallel circuits, the third current having a current direction opposite to a current direction of the first current, and i being a natural number”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, mathematical concepts such as adding different values to be used in the mental step of analyzing data once the data is added and which is identified as an example of mathematical concept corresponding to a grouping of abstract ideas. Accordingly, as explained with respect to claim 1 above,  which includes the same additional elements, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claim 4 further recites “collecting multiple current values of multiple second collection points in a region of the multiple parallel circuits; and determining that the fault is a blind spot fault based on a minimum value among the multiple current values being greater than a first fault current threshold”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers observation/collection, evaluation/comparing and judgment/fault occurred which are steps that can be easily performed mentally and belong to the group of mental processes abstract idea.
	This judicial exception of claim 4 is not integrated into a practical application because the additional elements described in claim 1 do not integrate this judicial exception/abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as clearly pointed out above in claim 1. Therefore, the claims are not patent eligible.
	Claim 5 and 21 further recites the additional limitations “triggering a  protection device of a first branch among the multiple parallel branches based on a current value of a second collection point being greater than a second fault current threshold, the current value of the second collection point being among the multiple current values, the second   collection point being among the multiple second collection points, the second collection point is-being located in the first branch, and the second fault current threshold being less than the first fault current threshold” “wherein the triggering creates an open circuit of the protection device”. These limitations integrates the abstract idea of claim 4. This limitation is an insignificant extra solution activity that is tangential addition to claim 1 (see 2106.05(g). However, This additional limitations of claim 5 do not integrate the judicial exception of claim 1 into a practical application because it does not impose any limits on the abstract idea/judicial exception of claim 1 above. 
	The claim 5 and 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of claim 5 are considered insignificant extra solution activity that are tangential limitations and does not imposes any meaningful limits to the judicial exception of claim 1. Therefore, the limitations of claim 5 do not integrate the judicial exception/abstract idea of claim 1 into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as clearly pointed out above in claim 1. Therefore, the claims are not patent eligible.
 	Claim 7 further recites “to collect multiple current values of the multiple second collection points, and determine that the fault is a blind spot fault based on a minimum value among the multiple current values being 
 	This judicial exception of claim 7 is not integrated into a practical application because the additional elements such as second protection devices for performing the mental steps, and which seem to be computer components such as a computer, are recited in higher level of generality and simply correspond to merely reciting the words “apply it” with the judicial exception to a computer (see 2106.04(d), and 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the inventions are directed to an abstract idea. Furthermore, the limitations of claim 7 and its additional elements are tangential limitations to the abstract idea of claim 6 and does not impose any meaningful limits on practicing the abstract idea of claim 6 as well.  The addition elements described with respect to claim 6 also does not impose any meaningful limitations to the abstract idea of claim 7.    
	The claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as second protection devices for performing the mental steps, represent no more than instructions to apply the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer and cannot provide an inventive concept as stated by the courts (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	As to claim 8, this claim is the device claim corresponding to the method claim 5  and is rejected for the same reasons mutatis mutandis.
	As per claim 9, further recites the additional elements of “wherein the first protection device is configured to communicate with each of the multiple second protection devices and each respective second protection device among the multiple second protection devices is configured to communicate with at least one other second protection device among the multiple second protection devices” and which are described in a high level of generality and generally links the judicial exception to a technological environment or field of use such as network communication.
	This judicial exceptions of claims 6 and 7 are not integrated into a practical application because the additional elements such as devices being able to communicate among themselves is simply an insignificant extra solution activity (see 2106.05dII).   
	 The claims 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as devices being able to communicate among themselves are insignificant an insignificant extra solution activity which the courts have recognized as Well-Understood, Routine, Conventional Activities (see 2106.05DIii “The courts have recognized the following computer functions as well‐understood, routine,
and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives
and sends information over a network).
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	As to claim 10, this claim is the device claim corresponding to the device claim 7  and is rejected for the same reasons mutatis mutandis.
 	As to claim 11, this claim is the device claim corresponding to the method claim 5  and is rejected for the same reasons mutatis mutandis.
 	As to claim 12, this claim is the device claim corresponding to the device claim 9  and is rejected for the same reasons mutatis mutandis.
 	As to claim 14, this claim is the device claim corresponding to the device claim 7  and is rejected for the same reasons mutatis mutandis.
	As to claim 15, this claim is the device claim corresponding to the device claim 8  and is rejected for the same reasons mutatis mutandis.
 	As to claim 16, this claim is the device claim corresponding to the device claim 9  and is rejected for the same reasons mutatis mutandis.
	As to claim 17, this claim is the device claim corresponding to the method claim 3  and is rejected for the same reasons mutatis mutandis.
	As to claim 18, this claim is the device claim corresponding to the method claim 3  and is rejected for the same reasons mutatis mutandis.
	As to claim 19-20, this claim is the device claim corresponding to the method claim 5 and 21  and is rejected for the same reasons mutatis mutandis.	
Relevant Cited art
It was stated in the previous office action the lack of prior art for claims 2-5, 7-12, and 14-16.  The claimed subject matter of claim 2 was added to each independent claim 1, 6, and 13 in the amendments of 09/22/2022. Therefore, No prior art rejection has been applied to claims 1, 3-21.
Provided that the rejections of Claims 1, 3-21 under 35 USC 101 are overcome in the next office Action, claims 1, 3-21 could be allowed. For purposes of compact prosecution, the following reasons of allowance are preempted, in the event the 35 USC 101 rejections are overcome.
Claims 1, and 3-21 are considered as allowable subject matter.
The following is an examiner’s statement of reasons for allowance:
10. The reasons for allowance of Claim 1, 6, and 13 are that the prior art of record,
including the reference(s) cited below, neither anticipates, nor renders obvious
the recited combination as a whole in combination with the other claimed
elements; including method and system, respectively, comprising: 
	“determining that a fault has occurred in the multiple parallel circuits based on an input current of the first collection point being greater than an output current of the first collection point, the input current of the first collection point being Iin=IPDgrid+ΣIbranchi, 
	wherein IPDgrid is a first current output from the at least one AC power source to the first collection point, and ΣIbranchi is a sum of one or more second currents output to the first collection point from the multiple parallel circuits, the one or more second currents having a same current direction as the first current, and i being a natural number”.
	As dependent claims 3-5, 7-12, and 14-21 depend from an allowable base claim; they would be at least allowable for the same reasons as noted previously.  
	The prior art of record used in the also office action, including Pan et al (US 2013/0107407) in view of Kussyk (US 20140032144) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed o 09/22/2022.	 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117